AMENDMENT NO. 1 TO
CREDIT AGREEMENT


AMENDMENT NO. 1, dated as of June 30, 2016 (this “First Amendment”), to the
Credit Agreement, dated as of November 13, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BROADVIEW NETWORKS HOLDINGS, INC., a Delaware corporation
(“Holdings”), BROADVIEW NETWORKS, INC., a New York corporation (“Broadview
Networks”), ARC NETWORKS, INC., a Delaware corporation (“ARC”), BRIDGECOM
SOLUTIONS GROUP, INC., a Delaware corporation (“BridgeCom Solutions” and,
together with Holdings, Broadview Networks, and ARC, each individually a
“Borrower” and collectively, the “Borrowers”), the various financial
institutions and other Persons from time to time parties hereto (collectively,
the “Lenders”), and CIT FINANCE LLC, a Delaware limited liability company
(“CIT”), as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders.
BACKGROUND
The Borrowers, the Lenders, and the Administrative Agent are parties to the
Credit Agreement (as in effect prior to this First Amendment, the “Existing
Credit Agreement” and as amended hereby and from time to time hereafter, the
“Credit Agreement”).
The Borrowers have requested that the Administrative Agent and the Lenders
extend the Maturity Date under and further amend the Existing Credit Agreement,
all as more fully set forth herein.
The Administrative Agent and the Lenders are amenable to the foregoing requests,
all as more fully set forth and on the terms and conditions contained herein.
NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:
Section 1.          DEFINED TERMS.
Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Existing Credit Agreement.
Section 2          AMENDMENT TO THE EXISTING CREDIT AGREEMENT.
2.1          Amendment and Addition of Certain Defined Terms.  Section 1.1 of
the Existing Credit Agreement shall be amended to amend and restate the defined
term “Maturity Date”, as set forth below:
“Maturity Date” means the earliest to occur of (a) October 1, 2017, or (b) the
date of termination of the Revolving Credit Commitment by the Administrative
Agent on behalf of the Lenders pursuant to Section 10.2(a).
Section 3          GENERAL RELEASE; INDEMNITY
3.1          Release.  In consideration of, among other things, the Lenders'
execution and delivery of this First Amendment, each of the Credit Parties, on
behalf of itself and its successors and assigns (collectively, "Releasors"),
hereby forever waives, releases and discharges to the fullest extent permitted
by law, and hereby agrees to hold each Releasee (as defined below) harmless
from, any and all claims (including, without limitation, crossclaims,
counterclaims, rights of set-off and recoupment), causes of action, demands,
suits, costs and expenses, and damages (collectively, the "Claims"), that any
Releasor now has or hereafter may have, of whatsoever nature and kind, whether
known or unknown, whether now existing or hereafter arising, whether arising at
law or in equity, against the Administrative Agent, the Lenders and their
respective affiliates, shareholders and "controlling persons" (within the
meaning of the federal securities laws), and their respective successors and
assigns and each and all of the officers, directors, employees, consultants,
agents, attorneys and other representatives of each of the foregoing
(collectively, the "Releasees"), based in whole or in part on facts, whether or
not now known, existing on or before
 
1

--------------------------------------------------------------------------------

the execution of this First Amendment; provided that (a) such release shall only
relate to Claims arising directly and primarily from or relating directly and
primarily to the Loan Documents and (b) such release shall not apply to Claims
resulting from the gross negligence or willful misconduct of the Releasee
relating directly and primarily to the Loan Documents.  In entering into this
First Amendment, each of the Credit Parties, has consulted with, and been
represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Releasees and hereby agree and
acknowledge that the validity and effectiveness of the releases set forth above
do not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof.  The provisions of this Section
3.1 shall survive the termination of the Credit Agreement and the other Loan
Documents and payment in full of the Obligations.
3.2          Indemnity.  Each of the Credit Parties, hereby agrees that its
obligation to indemnify and hold the Releasees harmless as set forth in the
immediately preceding Section 3.1, shall include an obligation to indemnify and
hold Releasees harmless with respect to any and all liabilities, obligations,
losses, penalties, actions, judgments, suits, costs, expenses (including,
without limitation, reasonable attorney's fees and expenses) or disbursements of
any kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by, or on behalf of any Person, including, without limitation,
the respective officers, directors, agents, trustees, creditors, partners or
shareholders of any of the Credit Parties, whether threatened or initiated,
asserting any claim for legal or equitable remedy under any statute, regulation
or common law principle arising from or in connection with the negotiation,
preparation, execution, delivery, performance, administration and enforcement of
this First Amendment or any other document executed in connection herewith;
provided that none of the Credit Parties, shall have any indemnification
obligation to any Releasee pursuant to this Section with respect to liabilities
to the extent resulting from the gross negligence or willful misconduct of any
Releasee.  If and to the extent that the foregoing undertaking is adjudged by a
final judicial determination to be unenforceable for any reason, each of the
Credit Parties jointly and severally agrees to make the maximum contribution to
the payment and satisfaction thereof which is permissible under applicable law. 
The foregoing indemnity shall survive the termination of the Credit Agreement
and the other Loan Documents and the payment in full of the Obligations.
3.3          Ratification of Liability.  Subject to the terms of the Credit
Agreement and this First Amendment, each of the Credit Parties, as debtors,
grantors, pledgors, guarantors, assignors, or in other similar capacities in
which such Person grants liens or security interests in its properties or
otherwise act as accommodation parties or guarantors, as the case may be, hereby
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents (as amended hereby) to
which it is a party (including, without limitation, the obligation to pay
interest at the rate of interest contemplated by Section 4.1(c) of the Credit
Agreement on account of Events of Default heretofore occurring, currently
pending or hereafter arising) and, to the extent such Credit Party granted liens
on or security interests in any of its properties pursuant to any such Loan
Document as security for or otherwise guaranteed any or all Obligations under or
with respect to the Loan Documents, each of the Credit Parties hereby ratifies
and reaffirms such guarantee and grant of security interests and liens and
confirms and agrees that such security interests and liens hereafter secure all
of the Obligations as amended hereby.  Each of the Credit Parties hereby
consents to this First Amendment.  Except as otherwise provided herein, the
execution of this First Amendment shall not operate as a waiver of any right,
power or remedy of the Lender, constitute a waiver of any provision of any of
the Loan Documents or serve to effect a novation of the Obligations.
Section 4          REPRESENTATIONS AND WARRANTIES AND COVENANTS
Each of the Borrowers hereby represents and warrants to the Administrative Agent
and the Lenders as follows:
4.1          The First Amendment.  The execution, delivery and performance by
each Credit Party of this First Amendment, (i) have been duly authorized by all
necessary action, and (ii) do not and will not contravene its charter or
by-laws, or any applicable law or any contractual restriction binding on or
otherwise affecting it or any of its properties.  This First Amendment has been
duly and validly executed by an authorized executive officer of each of the
Borrowers and constitutes the legal, valid and binding obligation of each of the
Borrowers enforceable against each of the Borrowers in accordance with its
terms.  The Credit Agreement, as amended by this First Amendment, remains in
full force and effect and is the valid and binding obligation of each of the
Borrowers enforceable against each of the Borrowers in accordance with its
terms.  Each of the Borrowers hereby ratifies and confirms the Credit
 
2

--------------------------------------------------------------------------------

Agreement, as amended by this First Amendment.
4.2          No Default or Event of Default.  No Default or Event of Default has
occurred or now exists under the Credit Agreement, as amended by and after
giving effect to this First Amendment, and no Default or Event of Default will
occur as a result of the effectiveness of this First Amendment.
4.3          Restatement of Representations and Warranties.  The representations
and warranties of each of the Borrowers contained in the Credit Agreement, as
amended by and after giving effect to this First Amendment, and the other Loan
Documents are true and correct on and as of the date of this First Amendment as
though made on the date of this First Amendment, it being understood and agreed
that any representation or warranty which by its terms was made as of a
specified date shall be required to be true and correct only as of such
specified date.
Section 5          CONDITIONS TO EFFECTIVENESS.
The date and time of the effectiveness of this First Amendment is subject to the
satisfaction of each and all of the following conditions precedent (unless
waived in writing by the Administrative Agent and the Lenders):
5.1          Loan Documents.  The Administrative Agent shall have received an
executed copy of (i) this First Amendment, and (ii) Secretary’s Certificate(s)
with respect to the Credit Parties, confirming the due authorization of the
transactions contemplated by the First Amendment, together with copies of the
authorizing resolutions, all  in form and  substance satisfactory to the
Administrative Agent.
5.2          Other.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this First Amendment shall be satisfactory in form and substance
to the Administrative Agent and its counsel.
Section 6          CONSENT AND AFFIRMATION OF GUARANTORS.
In order to induce the Administrative Agent and the Lenders to enter into this
First Amendment and to provide the accommodations set forth herein, and in
consideration of such accommodations, each Guarantor hereby: (i) consents to the
provisions of this First Amendment; (ii) confirms, agrees and certifies that as
of the date of this First Amendment (a) such Guarantor’s obligations under the
Guaranty Agreement and the Collateral Agreement, relating to the Guaranteed
Obligations (as defined in the Guaranty Agreement) and/or the Obligations, as
amended by this First Amendment shall be unimpaired hereby, (b) such Guarantor
has no defenses or set-offs against the Administrative Agent or the Lenders, or
any of their officers, directors, employees, agents or attorneys with respect to
its Guaranty, and (c) all of the terms, conditions and covenants in the Guaranty
Agreement remain unaltered and in full force and effect and are hereby ratified
and confirmed; (iii) reaffirms the Guaranty Agreement in accordance with its
terms; (iv) acknowledges that the Guaranty Agreement extends to each and every
obligation due and owing from the Borrowers to the Administrative Agent and the
Lenders under the Credit Agreement; (v) certifies that as of the date of this
First Amendment all of the representations and warranties made in the Guaranty
Agreement and the Collateral Agreement are true and correct in all material
respects; and (vi) ratifies and confirms the indemnification and waiver of jury
trial provisions contained in the Guaranty Agreement and the Collateral
Agreement.


Section 7          MISCELLANEOUS.
7.1          Governing Law.  This First Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of New York
without giving effect to the conflict of laws rules thereof.
7.2          Severability.  Any provision of this First Amendment which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this First Amendment.
7.3          Counterparts.  This First Amendment may be executed in any number
of counterparts and by different parties hereto and separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, and
all of which taken together shall constitute but one and the same instrument.
3

--------------------------------------------------------------------------------

7.4          Headings.  Section headings used in this First Amendment are for
the convenience of reference only and are not a part of this Agreement for any
other purpose.
7.5          Negotiations.  The Credit Parties acknowledge and agree that all of
the provisions contained herein were negotiated and agreed to in good faith
after discussion with the Administrative Agent and the Lenders.
7.6          Non-waiver.  Except as otherwise provided in this First Amendment,
the execution, delivery, performance and effectiveness of this First Amendment
shall not operate as, or be deemed or construed to be, a waiver: (i) of any
right, power or remedy of the Lenders or the Administrative Agent under the
Credit Agreement or the other Loan Documents, or (ii) of any term, provision,
representation, warranty or covenant contained in the Credit Agreement or any
other Loan Document.  Further, none of the provisions of this First Amendment
shall constitute, be deemed to be or construed as, a waiver of any Default or
Event of Default, if any, that may exist under the Credit Agreement.
7.7          Reference to and Effect on the Credit Agreement.  Upon the
effectiveness of this First Amendment, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall
mean and be a reference to the Credit Agreement as amended by this First
Amendment and each reference to the Credit Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Credit
Agreement shall mean and be a reference to the Credit Agreement, as amended by
this First Amendment.
7.8          Further Assurances.  The Borrowers agree that they will, promptly
upon the request of the Administrative Agent, make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent and the Lenders their
respective rights under the Credit Agreement and the other Loan Documents.
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective officers or Administrative Agent thereunto
duly authorized as of the date first written above.

 
BORROWERS
     
BROADVIEW NETWORKS HOLDINGS, INC.
     
By:  /s/ Corey
Rinker                                                                                               
 
Name:  Corey
Rinker                                                                                               
 
Title: 
CFO                                                                                                                
         
BROADVIEW NETWORKS INC.
     
By:  /s/ Corey
Rinker                                                                                              
 
Name:  Corey
Rinker                                                                                               
 
Title: 
CFO                                                                                                                
         
ARC NETWORKS, INC.
     
By:  /s/ Corey
Rinker                                                                                               
 
Name:  /s/ Corey
Rinker                                                                                          
 
Title: 
CFO                                                                                                                 
   









SIGNATURES CONTINUED ON FOLLOWING PAGE


4

--------------------------------------------------------------------------------




 
BRIDGECOM SOLUTIONS GROUP, INC.
     
By:  /s/ Corey
Rinker                                                                                                
 
Name:  Corey
Rinker                                                                                                 
 
Title: 
CFO                                                                                                                  



The undersigned Guarantors hereby execute this First Amendment for the purpose
of and intending to be legally bound by the indemnification and other lender
protection provisions set forth in in this First Amendment which reference and
by their terms are intended to bind such Guarantors.


GUARANTORS:
 
A.R.C. NETWORKS, INC.
ATX COMMUNICATIONS, INC.
ATX LICENSING, INC.
ATX TELECOMMUNICATIONS SERVICES OF VIRGINIA, LLC
BRIDGECOM HOLDINGS, INC.
BRIDGECOM INTERNATIONAL, INC.
BROADVIEW NETWORKS OF MASSACHUSETTS, INC.
BROADVIEW NETWORKS OF VIRGINIA, INC.
BROADVIEW NP ACQUISITION CORP.
BV-BC ACQUISITION CORP.
CORECOMM – ATX, INC.
CORECOMM COMMUNICATIONS, LLC
DIGICOM, INC.
EUREKA BROADBAND CORPORATION
EUREKA HOLDINGS, LLC
EUREKA NETWORKS, LLC
EUREKA TELECOM, INC.
EUREKA TELECOM OF VA, INC.
INFOHIGHWAY COMMUNICATIONS CORPORATION
INFO-HIGHWAY INTERNATIONAL, INC.
INFOHIGHWAY OF VIRGINIA, INC.
NEX-I.COM INC.
OPEN SUPPORT SYSTEMS LLC
TRUCOM CORPORATION
 
 
By:  /s/ Corey
Rinker                                                                         
Name:  Corey
Rinker                                                                          
Title: 
CFO                                                                                           
 



SIGNATURES CONTINUED ON FOLLOWING PAGE


5

--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT AND LENDERS:
 
 
CIT FINANCE LLC, as the Administrative Agent and Swingline Lender
 
 
 
By:  /s/ Jacqueline P. Iervese                       
 
Name:  Jacqueline P. Iervese
 
Title:  Vice President
 
   
Revolving Credit Commitment: $25,000,000
CIT FINANCE LLC, as a Lender
 
 
 
By:  /s/ Jacqueline P. Iervese                       
 
Name:  Jacqueline P. Iervese
 
Title:  Vice President
 
 
               



6